PER CURIAM: *
Tareco Properties, Inc. petitioned the district court to order Steve Morriss to turn over assets and properties for the satisfaction of an earlier judgment. Tare-co now appeals the district court’s denial of its motion for turnover with respect to some of these properties and assets. Tareco also appeals the district court’s denial of a preliminary injunction to “prevent Steve Morriss from transferring such property or selling it and dissipating the proceeds.” We affirm.
Tareco motioned for turnover under Texas Civil Practice and Remedies Code Section 31.002, commonly referred to as the Texas Turnover Statute. This statute is a procedural mechanism by which judgment creditors can reach assets of a judgment debtor that are otherwise difficult to attach or levy on by ordinary legal process. See Maiz v. Virani, 311 F.3d 334, 342 (5th Cir.2002); Beaumont Bank v. Butter, 806 S.W.2d 223, 224 (Tex.1991).
We review a district court’s turnover judgment for abuse of discretion. Bollore S.A. v. Import Warehouse, Inc., 448 F.3d 317, 321 (5th Cir.2006). A court abuses its discretion when it acts “in an unreasonable *391or arbitrary manner ... without reference to any guiding rules and principles.” Id. (internal quotation marks and citation omitted). Based on the available evidence, the district court did not abuse its discretion in denying Tareco’s motion for turnover. Due in part to our conclusion that the district court properly denied Tareco’s turnover motion, we also hold that the court did not abuse its discretion in refusing to issue the injunction. See Piggly Wiggly Clarksville, Inc. v. Mrs. Baird’s Bakeries, 177 F.3d 380, 382 (5th Cir.1999) (“[T]he abuse of discretion standard is utilized in our review of the district court’s refusal to issue an injunction.”).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.